Citation Nr: 1542076	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  10-15 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension as secondary to service-connected Type II diabetes mellitus.

2.  Entitlement to service connection for hypertension as secondary to service-connected Type II diabetes mellitus.

3.  Entitlement to a special home adaptation grant.

4.  Entitlement to specially adapted housing.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The case is now under the jurisdiction of the RO in San Diego, California.

The issue of entitlement to specially adapted housing is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The claim seeking entitlement to service connection for hypertension was initially denied in an unappealed May 2005 decision that became final.

2.  The evidence received since the last final May 2005 decision is not cumulative and redundant of other evidence previously of record and raises a reasonable possibility of substantiating the claim of service connection for hypertension.

3.  The evidence of record weighs against a finding that the Veteran's hypertension was caused or aggravated by his service-connected Type II diabetes mellitus.
 
4.  The Veteran is currently service connected for posttraumatic stress disorder (PTSD) and Alzheimer's dementia, rated as 100 percent disabling; history of fixed inferior wall myocardial perfusion defect and ventricular ectopy, rated as 60 percent disabling; residuals of a gunshot wound to the right arm with median nerve neuropathy (major) and diabetic peripheral neuropathy, rated as 50 percent disabling; separately compensable residuals of a gunshot wound to the right upper arm, rated as 30 percent disabling; Type II diabetes mellitus with erectile dysfunction, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, rated as 20 percent disabling; peripheral neuropathy of the left lower extremity, rated as 20 percent disabling; peripheral neuropathy of the left upper extremity, rated as 20 percent disabling; and hearing loss, rated as noncompensable (0 percent disabling).  The combined schedular disability rating has been 100 percent since September 9, 2004.
 
5.  The Veteran's service-connected disabilities do not include or result in anatomical loss or loss of use of both hands.
 
6.  The Veteran does not have a permanent and total disability due to blindness in both eyes with 5/200 visual acuity or less, and he does not have a permanent and total disability due to deep partial thickness burns, full thickness or subdermal burns, or residuals of an inhalation injury.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

3.  The criteria for entitlement to a special home adaptation grant are not met.  38 U.S.C.A. §§ 2101, 5017 (West 2014); 38 C.F.R. §§ 3.809a (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The duty to notify was satisfied in September 2008 letters to the Veteran.

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his claims.  In addition, the Veteran was afforded a VA examination in June 2011 and addendum opinion dated August 2011 on the issue of entitlement to service connection for hypertension that is adequate to adjudicate his claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  New and Material Evidence

The Veteran seeks to reopen a previously denied claim seeking service connection for hypertension as secondary to his service-connected Type II diabetes mellitus.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).  
	
VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In this case, the Veteran's service connection claim for hypertension was initially denied in a May 2005 rating decision because the evidence did not show that the Veteran's hypertension was related to either his service-connected Type II diabetes or directly related to service.  The Veteran did not appeal this decision and it became final.

In April 2008, the Veteran filed his current claim seeking service connection for hypertension as secondary to Type II diabetes mellitus.  In October 2008, the Veteran was afforded a VA examination to determine the etiology of his hypertension.  In a February 2009 addendum VA opinion, an examiner stated it was at least as likely as not that the Veteran's hypertension was caused by his diabetes. 

These details were not before the RO at the time of the prior May 2005 rating decision.  The newly submitted evidence also raises a reasonable possibility of substantiating the Veteran's claim by indicating that his hypertension is caused by his service-connected Type II diabetes mellitus.  As such, the Board finds that the newly submitted evidence satisfies the low threshold requirement for new and material evidence.  Shade, supra.  

Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for hypertension has been received, and the claim is reopened.

III.  Service Connection

Having reopened the claim, the Board must now determine whether the reopened claim of entitlement to service connection for hypertension may be granted on the merits, de novo.  The Veteran will not be prejudiced by the Board action in considering the matter because the RO previously reopened and reconsidered the claim on the merits in the March 2009 rating decision.  Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For chronic diseases listed in 38 C.F.R. § 3.309(a), including hypertension, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

For VA purposes, hypertension is defined as diastolic blood pressure that is predominantly 90 mm or greater, which is confirmed by readings taken two or more times on at least three different days.  Isolated systolic hypertension is defined as systolic blood pressure that is predominately 160 mm or greater with a diastolic blood pressure of less than 90 mm, which is confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran's service treatment records are silent for symptoms, diagnoses or treatment of hypertension.  There is no medical evidence in the Veteran's service treatment records or any indication in the record suggesting that the Veteran was first diagnosed with hypertension or was suffering from any symptoms of hypertension within one year of his separation from service.  The Veteran himself has not made any assertions that his hypertension either manifested during service or was directly related to active duty.  (A February 2009 VA addendum opinion makes mention of a 2005 VA note which states the Veteran said he had hypertension for 37 years.  However, the Veteran stated during his examination that he had anxiety for 37 years, and not hypertension.)  Following a thorough review of the evidence, the Board finds that service connection for hypertension on either a direct or presumptive basis has not been met.

The Veteran's post-service treatment records include a November 2000 private treatment record that states he was started on hypertension medication.  A July 2001 cardiac consultation notes the Veteran has a history of hypertension.

In a letter dated in September 2004, a private doctor stated that the Veteran had been diagnosed with diabetes since June 2003.  In October 2008, the Veteran underwent a VA compensation examination for his diabetes.  The examiner noted the date of onset of Type II diabetes mellitus as 2003.  As noted above, in a February 2009 addendum VA opinion, the examiner stated it was at least as likely as not that the Veteran's hypertension was caused by his diabetes.

A May 2011 VA compensation examination notes the Veteran's diagnosed hypertension had its onset in 1976.  Since onset, the condition has been noted to be progressively worse.  The Veteran was also noted to be on medication for the condition.  In a June 2011 VA opinion, the examiner concluded it was at least as likely as not that the Veteran's diabetes caused progression of his hypertension.  In support of this conclusion, the examiner stated that hypertension is a chronic, progressive disease.  Further, even in the absence of diabetes, the natural progression of hypertension is to worsen with time.  The examiner stated that diabetes can cause microvascular disease which will also cause hypertension to worsen.  Given the fact that the examiner expected the Veteran's hypertension to worsen over time with or without diabetes, the examiner stated it was "impossible for me to say whether the progression of his disease is or is not related to the diabetes but it is certainly possible."  

In August 2011, another VA examiner concluded that the Veteran's hypertension pre-existed and was not permanently aggravated by his service-connected Type II diabetes mellitus.  The examination report notes the Veteran's VA claims file was reviewed.  In support of this conclusion, the VA examiner stated the Veteran had no evidence of microvascular disease which was how diabetic-related vascular disease presents.  Renal glomerular (small vessel filtration unit in the kidney) disease occurs when there is persistent glucose levels.  This leads to microalbuminuria.  Eventually the disease process worsens and the kidneys release renin which leads to angiotensin production that leads to aggravation of hypertension.  The VA examiner went on to state that an important clinical clue of the existence of microvascular disease is the presence of microalbuminuria or diabetic retinopathy, neither of which was present in the Veteran's case.  The Veteran's glucose levels have been controlled as evidenced by his A1C levels.  ACE inhibitors are commonly preferred on diabetics with hypertension as a nephropathy preventer.  Since the Veteran has coronary artery disease and has had a myocardial infarction, this points to macrovascular disease which adds further credence that the Veteran's hypertension is related to macrovascular disease, i.e., essential hypertension.  Therefore, the VA examiner concluded the progression of the Veteran's hypertension was a natural progression of other vascular processes and not diabetes-related. 

In a November 2014 Diabetes Disability Benefits Questionnaire, an examiner noted the Veteran had Type II diabetes mellitus and peripheral neuropathy.  The examiner does not note hypertension as a condition that was as least as likely as not permanently aggravated by the Veteran's diabetes.

The Board finds that the preponderance of the evidence weighs against a finding that the Veteran's hypertension was caused or permanently aggravated by his service-connected Type II diabetes mellitus.  In this regard, the Board finds particularly persuasive the August 2011 VA examiner opinion.  The opinion was provided following a review of the claims file.  The examiner addressed the Veteran's assertion as to the origin of his hypertension, and provided an extensive rationale for the conclusion reached based on the record.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion). 

In contrast, the February 2009 addendum VA opinion asserting that the Veteran's hypertension was caused by his diabetes is afforded no probative weight as the Board finds that the opinion was based on an inaccurate factual premise.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  Namely, the medical evidence of record clearly establishes the Veteran was being treated for a history of hypertension prior to his June 2003 diagnosis for Type II diabetes mellitus.

Further, the Board finds the June 2011 VA opinion regarding the Veteran's hypertension is afforded less probative weight than the August 2011 VA opinion.  Namely, the Board finds the June 2011 opinion to be vague and not based on sufficient facts as evidenced by the examiner's statement that it was "impossible for me to say whether the progression of his disease is or is not related to the diabetes but it is certainly possible."  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bloom v. West, 12 Vet. App. 185, 187 (1999).
 
Thus, the Board finds that service connection for the Veteran's hypertension is not warranted on a secondary basis due to his service-connected Type II diabetes mellitus.  The preponderance of the evidence weighs against a finding that the Veteran's hypertension was either caused by or aggravated by this disability.

The Board acknowledges the Veteran's belief that his hypertension is related to his diabetes.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide the etiology opinion under the facts of this case.  The onset and etiology of hypertension are complex questions and the Veteran has not been shown to possess the medical training and expertise required to provide such an opinion.  Jandreau, 429 F.3d at 1372; Kahana, 24 Vet. App. at 428.

In sum, the evidence of record shows that onset of the Veteran's hypertension occurred more than one year after separation from active duty and has not been shown to be etiologically related to his active service.  The preponderance of the evidence also weighs against a finding that the Veteran's hypertension was either caused or aggravated by his Type II diabetes mellitus.  As the preponderance of the evidence weighs against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Special Home Adaptation Grant

The Veteran contends that he is entitled to a certificate of eligibility for assistance in acquiring specially adapted housing.  He has also raised a claim of entitlement to a special home adaptation grant.  The Veteran asserts entitlement to specially adapted housing based on loss of use of both legs due to peripheral neuropathy.  See, e.g., November 2014 Board hearing testimony.  He maintains that VA issued him braces for both knees and a cane in order to aid in ambulation, and he requires these devices in order to move from place to place.

Effective October 25, 2010 and September 12, 2014, VA revised the criteria (under 38 C.F.R. § 3.809a) for establishing entitlement to a special home adaptation grant.  75 Fed. Reg. 57859 (Sept. 23, 2010); 79 Fed. Reg. 54608 (Sept. 12, 2014).  Because the Veteran filed the instant claim in May 2008, the Board is required to consider the claim in light of both the former and revised criteria.  If application of the revised regulation results in entitlement being warranted, the effective date for such entitlement can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.

Under the version of 38 C.F.R. § 3.809a in effect prior to October 25, 2010, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands. 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b) (2009).

Under the version of 38 C.F.R. § 3.809a which became effective on October 25, 2010, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for permanent and total service-connected disability which must (1) include the anatomical loss or loss of use of both hands; or (2) be due to (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b) (2011).

Under the version of 38 C.F.R. § 3.809a which became effective on September 12, 2014, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for (1) permanent and total service-connected disability which (i) includes the anatomical loss or loss of use of both hands, (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk, (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease); or (2) a service-connected disability [which need not be rated as permanently and totally disabling] which is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b) (Sept. 12, 2014).

The term "loss of use" of a hand or foot constitutes a condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of a hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.63.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Initially, the Board finds that the Veteran is currently service connected for posttraumatic stress disorder (PTSD) and Alzheimer's dementia, rated as 100 percent disabling; history of fixed inferior wall myocardial perfusion defect and ventricular ectopy, rated as 60 percent disabling; residuals of a gunshot wound to the right arm with median nerve neuropathy (major) and diabetic peripheral neuropathy, rated as 50 percent disabling; separately compensable residuals of a gunshot wound to the right upper arm, rated as 30 percent disabling; Type II diabetes mellitus with erectile dysfunction, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, rated as 20 percent disabling; peripheral neuropathy of the left lower extremity, rated as 20 percent disabling; peripheral neuropathy of the left upper extremity, rated as 20 percent disabling; and hearing loss, rated as noncompensable (0 percent disabling).  The combined schedular disability rating has been 100 percent since September 9, 2004.

The Board next finds that the Veteran's service-connected disabilities do not include or result in anatomical loss or loss of use of both hands.  While the Veteran has maintained that he suffers from neuropathy in both upper extremities, he has not alleged anatomical loss or loss of use of both hands in any statement to VA.  At his November 2014 Board hearing, the Veteran stated he has trouble manipulating objects with his right hand, but he still uses this hand in order to ambulate with his cane. 

The Veteran's VA treatment records note he has neuropathy in his hands with decreased range of motion.  See, e.g., October 2007 diabetic glucometer education class consult note.

In a July 2015 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance (VA Form 21-2680), a private physician noted that the Veteran was unable to prepare his own meals, unable to wipe himself, could not button his clothes, and could not shave his face.  However, the physician also noted that the Veteran was able to feed himself, he had poor grip in his right hand with no fine movement, and he needed a cane and leg braces for support to walk.  The Veteran was noted to be able to travel one block with the aid of his cane and leg braces.  As such, this medical evidence reflects that while the Veteran suffers from impairment in the use of his upper extremities, the evidence weighs against a finding that the Veteran's service-connected disabilities result in the anatomical use or loss of use of both hands.

The Board also finds that the Veteran does not have a permanent and total disability due to blindness in both eyes with 5/200 visual acuity or less.  The Veteran also does not have a disability due to blindness in both eyes with central visual acuity of 20/200 in the better eye with the use of a standard correcting lens.  The Veteran has not asserted any visual impairment in connection with this claim.  In May 2005, the Veteran was afforded a VA contract vision examination where he complained of blurry vision and he noticed his vision getting worse despite wearing glasses.  An ophthalmic examination revealed a best-corrected vision in the 20/40 range for distance in both eyes and 20/30 vision for reading.  Based on the lack of pathology found during the examination, the examiner stated he would expect the Veteran's vision to be better than 20/40.  Examination of the posterior chamber revealed no diabetic retinopathy in either eye.  The examiner recommended the Veteran used glasses as needed.  A June 2010 VA examination revealed the Veteran's pupils were equal and reactive to light and accommodation.  There was no icterus.  Visual acuity with correction was "20/25 in the right eye and both eyes, 20/30 in the left eye."  In a July 2015 VA Form 21-2680, a private physician noted that the Veteran is not legally blind.

Lastly, the Board finds that the Veteran does not have a permanent and total disability due to deep partial thickness burns, full thickness or subdermal burns, or residuals of an inhalation injury.  Neither the lay nor medical evidence provide any indication that the Veteran is disabled due to deep partial thickness burns, full thickness or subdermal burns, or residuals of an inhalation injury.  The Veteran is not service connected for any burn or inhalation injuries, or the residuals of any burn or inhalation injuries.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for entitlement to a certificate of eligibility for assistance in acquiring a special home adaptation grant.  There is no doubt to be resolved in the Veteran's favor.  As the Veteran does not meet the criteria of 38 C.F.R. § 3.809a(b) for a special home adaptation grant, the claim must be denied. 


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for hypertension is reopened. 

Entitlement to service connection for hypertension is denied.

Entitlement to a special home adaptation grant is denied.


REMAND

Further development is needed to satisfy VA's duty to assist the Veteran in substantiating the claim for entitlement to specially adapted housing. Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i). 

A certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is warranted if the Veteran has a disability rated as permanent and total that was incurred or aggravated in the line of duty in active service due to: (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss, or loss of use, of both upper extremities such as to preclude the use of arms at or above the elbows; (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809(b).  Under the version of 38 C.F.R. § 3.809 which became effective on December 3, 2013, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may also be granted if the Veteran has service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8017.  38 C.F.R. § 3.809(d).

The Veteran maintains that VA issued him braces for both knees and a cane in order to aid in ambulation, and he requires these devices in order to move from place to place.  In this case, an additional examination is needed to provide a clearer picture of whether the Veteran's service-connected disabilities preclude locomotion.  

An October 2008 VA prosthetics/brace amputee record notes the Veteran was referred with a maltracking disorder of the right patella that requires knee brace and evaluation by the brace clinic.  The Veteran reported that his right knee gives out and collapses when walking and he almost falls.  Upon examination, the Veteran was noted to ambulate with a slightly antalgic gait, and he had moderate crepitus with motion.  An MRI of the right knee revealed chondromalacia patella, and the Veteran was ordered a right knee brace.  The treatment record notes the right knee condition was not service connected.  A review of the Veteran's VA treatment records also note the Veteran has left knee pain that is stable.  See, e.g., August 17, 2011 VA treatment record.

In November 2008, the Veteran tested positive for peripheral neuropathy of the lower and upper extremities.  The examination report notes that the condition affects the Veteran's usual daily activities.  The report notes that peripheral neuropathy prevented the Veteran from engaging in sports and exercise, there were severe functional effects on chores, shopping, recreation and traveling, and there were moderate effects in bathing, dressing, toileting and grooming.  

The Veteran was afforded a VA examination in June 2010 to assess his cardiovascular status.  Examination of the Veteran's lower extremities did not reveal ankle edema, clubbing or cyanosis.  Dorsalis pedis and tibialis posterior pulses were respectively 2+ and 1+ bilaterally.  The Veteran's station and gait were noted to be normal.

In a July 2015 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance (VA Form 21-2680), a private physician noted that the Veteran experienced severe diabetic neuropathy in both the right and left foot and leg.  He also needed a can and leg braces for support to walk.  The Veteran was also noted to have three herniated disks in his lower back and cannot move his neck or bend over without pain.  The record notes that the Veteran is able to walk one block with the assistance of aids such as canes, braces, crutches or the assistance of another person.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2) (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be provided with adequate notice regarding the current regulations regarding specially adapted housing.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the revised VA regulations for specially adapted housing.  See 75 Fed. Reg. 57859 (Sept. 23, 2010); 78 Fed. Reg. 72573 (Dec. 3, 2013).

2.  Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

3.  Schedule the Veteran for a VA examination to determine his eligibility for specially adapted housing. 
The claims folders must be made available to the examiner prior to the examination. Any essential tests and studies, which are not already of record, should be accomplished. 

The examiner should determine whether the Veteran's service-connected disabilities cause: 

a) The loss or loss of use of both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.

As used here, the term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible. 

(b)  the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

(c)  the loss or loss of use of one lower extremity together with the loss of loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.
The examiner should fully describe the objective findings to support any conclusions (e.g., with respect to range of motion, instability, weakness, atrophy, tone, callosities, etc.), and should provide a complete rationale for all opinions expressed.  A complete medical rationale for all opinions expressed must be provided.  

4.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


